13-961
         Osei-Wusu v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A099 213 037
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of April, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                GERARD E. LYNCH,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       KWADJO AKYAW OSEI-WUSU, AKA ACHAW
14       OSEI-OWUSU,
15                Petitioner,
16
17                             v.                               13-961
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:                 Ryan E. Bausch, West Hartford, CT.
25
26       FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
27                                       General; Douglas E. Ginsburg,
28                                       Assistant Director; Matthew B.
29                                       George, Trial Attorney, Office of
 1                           Immigration Litigation, United
 2                           States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Kwadjo Akyaw Osei-Wusu, a native of Nigeria

10   and citizen of Ghana, seeks review of a February 19, 2013,

11   order of the BIA, affirming the September 19, 2011, decision

12   of an Immigration Judge (“IJ”), which denied his motion to

13   reopen as untimely.   In re Kwadjo Akyaw Osei-Wusu, No. A099

14   213 037 (B.I.A. Feb. 19, 2013), aff’g No. A099 213 037

15   (Immig. Ct. Hartford, CT Sept. 19, 2011).     We assume the

16   parties’ familiarity with the underlying facts and

17   procedural history in this case.

18       We review the BIA’s decision affirming an IJ’s denial

19   of a motion to reopen for abuse of discretion.     Iavorski v.

20   INS, 232 F.3d 124, 128 (2d Cir. 2000); see Ali v. Gonzales,

21   448 F.3d 515, 517 (2d Cir. 2006) (per curiam).     An alien

22   seeking to reopen proceedings is required to file a motion

23   to reopen no later than 90 days after the date on which the

24   final administrative decision was rendered.     See 8 U.S.C.

25   § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2).     There is no

                                   2
 1   dispute that Osei-Wusu’s motion to reopen, filed in 2011,

 2   was untimely because his order of removal became final in

 3   2006.   See 8 U.S.C. § 1101(a)(47)(B)(I).    Osei-Wusu

 4   contends, however, that his creation of a Facebook group

 5   page critical of the Ghanaian government constitutes

 6   materially changed country conditions excusing his motion

 7   from the applicable time limitation.

 8       We conclude that the BIA did not abuse its discretion

 9   in denying Osei-Wusu’s motion for failure to demonstrate his

10   prima facie eligibility for relief.    See Jian Hui Shao v.

11   Mukasey, 546 F.3d 138, 168 (2d Cir. 2008) (recognizing that

12   an alien’s “ability to secure reopening depends on a

13   demonstration of prima facie eligibility for [relief], which

14   means she must show a ‘realistic chance’ that she will be

15   able to obtain such relief” (citations omitted)).     The

16   agency reasonably determined that Osei-Wusu did not

17   demonstrate his prima facie eligibility for asylum and

18   withholding of removal because the State Department’s 2010

19   Human Rights Report contained no reports of internet

20   monitoring and indicated that Ghanaians were free to engage

21   in peaceful expression of views online.     See Jian Xing Huang

22   v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005) (holding that


                                   3
 1   absent solid support in the record for the petitioner’s

 2   assertion that he would be persecuted, his fear was

 3   “speculative at best”).   The agency also properly noted that

 4   Osei-Wusu had failed to present any evidence showing that

 5   his Facebook group page was widely viewed.    See Hongsheng

 6   Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (“[T]o

 7   establish a well-founded fear of persecution in the absence

 8   of any evidence of past persecution, an alien must make some

 9   showing that authorities in his country of nationality are

10   either aware of his activities or likely to become aware of

11   his activities.”).   In addition, the agency reasonably

12   determined that Osei-Wusu had not demonstrated his prima

13   facie eligibility for adjustment of status because he

14   submitted no evidence showing that his wife was a United

15   States citizen or that he was the beneficiary of an approved

16   visa petition.   See 8 U.S.C. § 1255(a) (listing eligibility

17   requirements for adjustment of status).

18       Because the BIA did not abuse its discretion in denying

19   Osei-Wusu’s motion for failure to demonstrate his prima

20   facie eligibility for relief, we decline to consider his

21   challenge to the agency’s alternative finding that country

22   conditions had not materially changed.    See INS v.


                                   4
1    Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

2    courts and agencies are not required to make findings on

3    issues the decision of which is unnecessary to the results

4    they reach.”).

5        For the foregoing reasons, the petition for review is

6    DENIED.   As we have completed our review, the stay of

7    removal that the Court previously granted in this petition

8    is VACATED.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe, Clerk
11
12




                                   5